 
EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT is entered into on December 14, 2007 by and between
KENNETH B. AROLA (the “Executive”) and Align Technology, Inc., a Delaware
corporation (the “Company”).
 
1.  Duties and Scope of Employment.
 
(a)  Position. For the term of the Executive’s employment under this Agreement
(“Employment”), the Company agrees to employ the Executive in the position of
Vice President, Finance and Chief Financial Officer. The Executive shall report
to the Chief Executive Officer (the “CEO”). The Executive accepts such
employment and agrees to discharge all of the duties normally associated with
said position, and to faithfully and to the best of Executive’s abilities
perform such other services consistent with Executive’s position as Vice
President, Finance and Chief Financial Officer as may from time to time be
assigned to Executive by the CEO.
 
(b)  Obligations to the Company. During the term of the Executive’s Employment,
the Executive shall devote Executive’s full business efforts and time to the
Company. The Executive agrees not to actively engage in any other employment,
occupation or consulting activity for any direct or indirect remuneration
without the prior approval of the CEO, provided, however, that the Executive
may, without the approval of the CEO, serve in any capacity with any civic,
educational or charitable organization. The Executive may own, as a passive
investor, no more than one percent (1%) of any class of the outstanding
securities of any publicly traded corporation.
 
(c)  No Conflicting Obligations. The Executive represents and warrants to the
Company that Executive is under no obligations or commitments, whether
contractual or otherwise, that are inconsistent with Executive’s obligations
under this Agreement. The Executive represents and warrants that the Executive
will not use or disclose, in connection with the Executive’s employment by the
Company, any trade secrets or other proprietary information or intellectual
property in which the Executive or any other person has any right, title or
interest and that the Executive’s employment by the Company as contemplated by
this Agreement will not infringe or violate the rights of any other person or
entity. The Executive represents and warrants to the Company that the Executive
has returned all property and confidential information belonging to any prior
employers.
 
(d)  Commencement Date. The Executive commenced full-time employment in the
position set forth in Section 1 (a) above, effective December 14, 2007.
 
2.  Cash and Incentive Compensation.
 
(a)  Salary. The Company shall pay the Executive as compensation for the
Executive’s services a base salary at a gross annual rate of $275,000 payable in
accordance with the Company’s standard payroll schedule. The compensation
specified in this Subsection (a), together with any adjustments by the Company
from time to time, is referred to in this Agreement as “Base Salary.”
 

--------------------------------------------------------------------------------


(b)  Target Bonus. The Executive shall be eligible to participate in an annual
bonus program that will provide the Executive with an opportunity to earn a
potential annual bonus equal to 60% of the Executive’s Base Salary. The amount
of the bonus shall be based upon the performance of the Executive, as set by the
individual performance objectives described in this Subsection, and the Company
in each calendar year, and shall be paid by no later than January 31 of the
following year, contingent on the Executive remaining employed by the Company as
of such date. The Executive’s individual performance objectives and those of the
Company’s shall be set by the CEO after consultation with the Executive by no
later than March 31, of each calendar year. Any bonus awarded or paid to the
Executive will be subject to the discretion of the Board.
 
(c)  Incentive Awards. The Executive shall be eligible for an annual incentive
stock option grant and/or restricted stock unit award subject to the approval of
the Board in all respects, including the terms described herein. The per share
exercise price of the option will be equal to the per share fair market value of
the common stock on the date of grant, as determined by the Board of Directors.
The term of such option shall be ten (10) years, subject to earlier expiration
in the event of the termination of the Executive’s Employment. The Executive
shall vest in accordance with the vesting provisions approved by the
Compensation Committee of the Board of Directors, which vesting is currently 25%
of the option shares after the first twelve (12) months of continuous service
and shall vest in the remaining option shares in equal monthly installments over
the next three (3) years of continuous service. Each restricted stock unit award
currently vests 25% on the one year anniversary of the date of grant with 25%
vesting yearly thereafter. The grant of each such option and/or restricted stock
unit shall be subject to the other terms and conditions set forth in the
Company’s 2005 Incentive Plan and in the Company’s standard form of stock option
agreement and restricted stock unit agreement, as applicable.
 
3.  Vacation and Executive Benefits. During the term of the Executive’s
Employment, the Executive shall be eligible to accrue 17 days vacation per year
on a pro-rata basis throughout the year, in accordance with the Company’s
standard policy for senior management, including provisions with respect to
maximum accrual, as it may be amended from time to time. During the term of the
Executive’s Employment, the Executive shall be eligible to participate in any
employee benefit plans maintained by the Company for senior management, subject
in each case to the generally applicable terms and conditions of the plan in
question and to the determinations of any person or committee administering such
plan, and to the right of the Company to make changes in such plans from time to
time.
 
4.  Business Expenses. During the term of the Executive’s Employment, the
Executive shall be authorized to incur necessary and reasonable travel,
entertainment and other business expenses in connection with her duties
hereunder. The Company shall reimburse the Executive for such expenses upon
presentation of an itemized account and appropriate supporting documentation,
all in accordance with the Company’s generally applicable policies.
 
5.  Term of Employment.
 
(a)  Basic Rule. The Company agrees to continue the Executive’s Employment, and
the Executive agrees to remain in Employment with the Company, from the
commencement date set forth in Section 1(d) until the date when the Executive’s
Employment terminates pursuant to Subsection (b) below. The Executive’s
Employment with the Company shall be “at will,” and either the Executive or the
Company may terminate the Executive’s Employment at any time, for any reason,
with or without Cause. Any contrary representations, which may have been made to
the Executive shall be superseded by this Agreement. This Agreement shall
constitute the full and complete agreement between the Executive and the Company
on the “at will” nature of the Executive’s Employment, which may only be changed
in an express written agreement signed by the Executive and a duly authorized
officer of the Company.
 

--------------------------------------------------------------------------------


(b)  Termination. The Company may terminate the Executive’s Employment at any
time and for any reason (or no reason), and with or without Cause, by giving the
Executive notice in writing. The Executive may terminate the Executive’s
Employment by giving the Company fourteen (14) days advance notice in writing.
The Executive’s Employment shall terminate automatically in the event of
Executive’s death or Permanent Disability. For purposes of this Agreement,
“Permanent Disability” shall mean that the Executive has become so physically or
mentally disabled as to be incapable of satisfactorily performing the essential
functions of Executive’s position and duties under this Agreement for a period
of one hundred eighty (180) consecutive calendar days.
 
(c)  Rights Upon Termination. Except as expressly provided in Section 6, upon
the termination of the Executive’s Employment pursuant to this Section 5, the
Executive shall only be entitled to the compensation, benefits and
reimbursements described in Sections 2, 3 and 4 for the period preceding the
effective date of the termination. The payments under this Agreement shall fully
discharge all responsibilities of the Company to the Executive.
 
(d)  Termination of Agreement. The termination of this Agreement shall not limit
or otherwise affect any of the Executive’s obligations under Section 7.
 
6.  Termination Benefits.
 
(a)  General Release Agreement. Any other provision of this Agreement
notwithstanding, Subsections (b), (c) or (d) below shall not apply unless the
Executive (i) has, within the time prescribed by the Company, executed a General
Release Agreement in a form prescribed by the Company by which the Executive
waives and releases with irrevocable effect all known and unknown claims that
the Executive may then have against the Company or persons affiliated with the
Company which are waivable under applicable law, and (ii) pursuant to such
General Release Agreement has agreed not to prosecute any legal action or other
proceeding based upon any of such claims. to the full extent permissible under
applicable law, and (iii) pursuant to such General Release Agreement has
acknowledged Executive’s continuing obligations under this Agreement and the
Proprietary Information and Inventions Agreement referenced below.
 
(b)  Termination without Cause. If, during the term of this Agreement, and not
in connection with a Change of Control as addressed in Subsection (c) below, the
Company terminates Executive’s Employment without Cause or the Executive resigns
for Good Reason, then:
 
(i)  as of the date of termination of Employment, Executive shall immediately
conditionally vest in an additional number of shares under all outstanding
options and restricted stock units as if the Executive had performed twelve (12)
additional months of service, subject to Executive’s execution of the General
Release Agreement described above with irrevocable effect and suspension of
exercise rights with respect to such conditionally vested shares until such
execution;
 
(ii)  the Company shall pay the Executive, in a lump sum upon the effectiveness
of the General Release to be executed by Executive in accordance with Section
6(a) above, an amount equal to: (x) the then current year’s Target Bonus
prorated for the number of days of Executive is employed in said year; (y) one
year’s Base Salary; and (z) the greater of the then current year’s Target Bonus
or the actual prior year’s bonus. The Executive’s Base Salary shall be paid at
the rate in effect at the time of the termination of Employment.
 

--------------------------------------------------------------------------------


(c)  Upon a Change of Control. In the event of the occurrence of a Change in
Control while the Executive is employed by the Company:
 
(i)  the Executive shall immediately vest in an additional number of shares
under all outstanding options and restricted stock units as if the Executive had
performed twelve (12) additional months of service; and
 
(ii)  if within twelve (12) months following the occurrence of the Change of
Control, one of the following events occurs:
 
(A) the Executive’s employment is terminated by the Company without Cause; or
 
(B) the Executive resigns for Good Reason
 
then the Executive shall immediately conditionally vest as to all shares under
all outstanding options and restricted stock units, subject to Executive’s
execution of the General Release Agreement described above with irrevocable
effect and suspension of exercise rights with respect to such conditionally
vested shares until such execution, and the Company shall pay the Executive, in
a lump sum, an amount equal to: (i) the then current year’s Target Bonus
prorated for the number of days of Executive is employed in said year; (ii) one
year’s Base Salary; and (iii) the greater of the then current year’s Target
Bonus or the actual prior year’s bonus. The Executive’s Base Salary shall be
paid at the rate in effect at the time of the termination of Employment.
 
(d)  Health Insurance. If Subsection (b) or (c) above applies, and if the
Executive elects to continue the Executive’s health insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
following the termination of Employment, then the Company shall pay the
Executive’s monthly premium under COBRA for COBRA coverage for the Executive
until the earliest of (i) 12 months following the termination of the Executive’s
Employment, or (ii) the date upon which the Executive commences employment with
an entity other than the Company.
 
(e)  Definition of “Cause.” For all purposes under this Agreement, “Cause” shall
mean any of the following:
 
(i)  Unauthorized use or disclosure of the confidential information or trade
secrets of the Company;
 
(ii)  Any breach of this Agreement or the Employee Proprietary Information and
Inventions Agreement between the Executive and the Company;
 
(iii)  Conviction of, or a plea of “guilty” or “no contest” to, a felony under
the laws of the United States or any state thereof;
 
(iv)  Misappropriation of the assets of the Company or any act of fraud or
embezzlement by Executive, or any act of dishonesty by Executive in connection
with the performance of her duties for the Company that adversely affects the
business or affairs of the Company;
 

--------------------------------------------------------------------------------


(v)  Intentional misconduct; or
 
(vi)  the Executive’s failure to satisfactorily perform the Executive’s duties
after having received written notice of such failure and at least thirty (30)
days to cure such failure.
 
The foregoing shall not be deemed an exclusive list of all acts or omissions
that the Company may consider as grounds for the termination of the Executive’s
Employment.
 
(f)  Definition of “Good Reason.” For all purposes under this Agreement, subject
to the notice and cure period described below, the Executive’s resignation for
“Good Reason” shall mean the Executive’s resignation upon written notice to the
Company delivered within ninety (90) days after the occurrence of any one or
more of the following events and with an effective date within such ninety-
(90-) day period:
 
(i)  The Executive’s position, authority or responsibilities being significantly
reduced;
 
(ii)  The Executive being asked to relocate the Executive’s principal place of
employment such that the Executive’s commuting distance from the Executive’s
residence prior to such relocation is increased by over thirty-five (35) miles;
 
(iii)  The Executive’s annual Base Salary or bonus being materially reduced; or
 
(iv)  The Executive’s benefits being materially reduced. 
 
The Executive shall provide written notice to the Company at least thirty (30)
days prior to the effective date of Executive’s resignation, identifying the
event or events Executive claims constitute Good Reason and describing in
reasonable detail the fact supporting the claim. The Company shall have at least
thirty (30) days to take action to remedy the condition claimed by the Executive
as Good Reason, but shall have no obligation to take such action. In the event
the Company remedies the condition then Good Reason shall be deemed not to
exist. At the expiration of the remedial period and prior to the effective date
of Executive’s resignation, Executive shall provide written notice to the
Company, stating whether Executive (A) withdraws Executive’s resignation based
on the Company’s remedy of the condition, (B) chooses to resign anyway
notwithstanding such remedy, or (C) claims the condition has not been remedied
and chooses to resign based on a claim of Good Reason. In the absence of such
notice, Executives resignation shall become effective and Executive shall be
deemed to have resigned without Good Reason.
 
(g)  Definition of “Change of Control.” For all purposes under this Agreement,
“Change of Control” shall mean any of the following:
 
(i)  a sale of all or substantially all of the assets of the Company;
 

--------------------------------------------------------------------------------


(ii)  the acquisition of more than fifty percent (50%) of the common stock of
the Company (with all classes or series thereof treated as a single class) by
any person or group of persons;
 
(iii)  a reorganization of the Company wherein the holders of common stock of
the Company receive stock in another company (other than a subsidiary of the
Company), a merger of the Company with another company wherein there is a fifty
percent (50%) or greater change in the ownership of the common stock of the
Company as a result of such merger, or any other transaction in which the
Company (other than as the parent corporation) is consolidated for federal
income tax purposes or is eligible to be consolidated for federal income tax
purposes with another corporation; or
 
(iv)  in the event that the common stock is traded on an established securities
market, a public announcement that any person has acquired or has the right to
acquire beneficial ownership of more than fifty percent (50%) of the
then-outstanding common stock and for this purpose the terms “person” and
“beneficial ownership” shall have the meanings provided in Section 13(d) of the
Securities and Exchange Act of 1934 or related rules promulgated by the
Securities and Exchange Commission, or the commencement of or public
announcement of an intention to make a tender offer or exchange offer for more
than fifty percent (50%) of the then outstanding Common Stock.
 
(h)  Section 409A. Notwithstanding anything to the contrary in this Agreement,
any cash severance payments otherwise due to Executive pursuant to this Section
6 or otherwise on or within the six-month period following Executive’s
termination will accrue during such six-month period and will become payable in
a lump sum payment on the date six (6) months and one (1) day following the date
of Executive’s termination, provided, that such cash severance payments will be
paid earlier, at the times and on the terms set forth in the applicable
provisions of this Section 6, if the Company reasonably determines that the
imposition of additional tax under Section 409A of the Internal Revenue Code of
1986, as amended (“Code Section 409A”), will not apply to an earlier payment of
such cash severance payments. In addition, this Agreement will be deemed amended
to the extent necessary to avoid imposition of any additional tax or income
recognition prior to actual payment to Executive under Code Section 409A and any
temporary, proposed or final Treasury Regulations and guidance promulgated
thereunder and the parties agree to cooperate with each other and to take
reasonably necessary steps in this regard.
 
7.  Non-Solicitation and Non-Disclosure.
 
(a)  Non-Solicitation. During the period commencing on the date of this
Agreement and continuing until the first anniversary of the date when the
Executive’s Employment terminated for any reason, the Executive shall not
directly or indirectly, personally or through others, solicit or attempt to
solicit (on the Executive’s own behalf or on behalf of any other person or
entity) the employment of any employee of the Company or any of the Company’s
affiliates.
 
(b)  Proprietary Information. As a condition of employment, the Executive has
previoulsy entered into a Proprietary Information and Inventions Agreement with
the Company, which is incorporated herein by reference.
 
8.  Successors.
 

--------------------------------------------------------------------------------


(a)  Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.
 
(b)  Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
 
9.  Miscellaneous Provisions.
 
(a)  Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by overnight courier, U.S. registered or certified
mail, return receipt requested and postage prepaid. In the case of the
Executive, mailed notices shall be addressed to the Executive at the home
address which the Executive most recently communicated to the Company in
writing. In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Secretary.
 
(b)  Modifications and Waivers. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Executive and by an authorized officer of
the Company (other than the Executive). No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.
 
(c)  Whole Agreement. No other agreements, representations or understandings
(whether oral or written) which are not expressly set forth in this Agreement
have been made or entered into by either party with respect to the subject
matter of this Agreement. This Agreement and the Proprietary Information and
Inventions Agreement contain the entire understanding of the parties with
respect to the subject matter hereof.
 
(d)  Withholding Taxes. All payments made under this Agreement shall be subject
to reduction to reflect taxes or other charges required to be withheld by law.
 
(e)  Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California
without applications of its provisions with respect to choice of law, except for
the Arbitration provision in paragraph 11, below, which is governed by the
Federal Arbitration Act, 9 U.S.C. § 1 et seq. 
 
(f)  Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
 
(g)  Arbitration. Each party agrees that any and all disputes which arise out of
or relate to the Executive’s employment, the termination of the Executive’s
employment, or the terms of this Agreement shall be resolved through final and
binding arbitration. Such arbitration shall be in lieu of any trial before a
judge and/or jury, and the Executive and Company expressly waive all rights to
have such disputes resolved via trial before a judge and/or jury. Such disputes
shall include, without limitation, claims for breach of contract or of the
covenant of good faith and fair dealing, claims of discrimination, claims under
any federal, state or local law or regulation now in existence or hereinafter
enacted and as amended from time to time concerning in any way the subject of
the Executive’s employment with the Company or its termination. Nothing in this
Agreement shall prohibit any party from seeking provisional remedies in court in
aid of arbitration including temporary restraining orders, preliminary
injunctions and other provisional remedies pursuant to California Code of Civil
Procedure section 1281.8 (or any successor statutes) and/or applicable federal
law. Likewise, nothing in this Agreement shall should be interpreted as
restricting or prohibiting Employee from filing a charge or complaint with a
federal, state, or local governmental or administrative agency charged with
investigating and/or prosecuting charges or complaints under any applicable
federal, state or municipal law or regulation. Claims or disputes arising under
any law that permits resort to an administrative or governmental agency
notwithstanding an agreement to arbitrate those claims may be brought before
that agency as permitted by applicable law, including, without limitation,
claims or charges brought before the National Labor Relations Board, the U.S.
Equal Employment Opportunity Commission, the United States Department of Labor,
the California Workers' Compensation Appeals Board, and the California
Employment Development Department. Nothing in this Agreement shall be deemed to
preclude a party from bringing an administrative claim before any agency in
order to fulfill the party's obligation to exhaust administrative remedies
before making a claim in arbitration
 

--------------------------------------------------------------------------------


This arbitration section of the Agreement shall be exclusively governed by and
construed and enforced pursuant to the substantive and procedural provisions of
the Federal Arbitration Act, 9 U.S.C. § 1 (“FAA”), and not individual state
substantive and procedural laws regarding enforcement of arbitration agreements.
A neutral arbitrator shall be selected by mutual agreement of the parties from
the then-available arbitrators associated with ADR Services, Judicate West, ARC
or such other arbitration service that the parties may mutually agree upon. If,
for any reason, the parties are unable to mutually agree upon the selection of
an arbitrator, either party may apply to a court of competent jurisdiction for
appointment of a neutral arbitrator. The court shall then appoint a retired
judge to serve as the arbitrator, who shall act under this Policy with the same
force and effect as if the parties had selected the arbitrator by mutual
agreement.The arbitrator shall allow the parties to take discovery and bring
motions as authorized by the forum state's procedural rules, or any other
discovery required by applicable law in arbitration proceedings, including, but
not limited to, discovery available under the applicable state and/or federal
arbitration statutes. Also, to the extent that anything in this arbitration
section conflicts with any arbitration procedures required by applicable law,
the arbitration procedures required by applicable law shall govern.
 
Arbitration will be conducted in Santa Clara County, California or, if the
Executive does not reside within 100 miles of Santa Clara County at the time the
dispute arises, then the arbitration may take place in the largest metropolitan
area within 50 miles of the Executive’s place of residence when the dispute
arises.
 
During the course of the arbitration, the Executive and the Company will each
bear equally the arbitrator’s fee and any other type of expense or cost of
arbitration, unless applicable law requires otherwise, and each shall bear their
own respective attorneys’ fees incurred in connection with the arbitration. The
arbitrator will not have authority to award attorneys’ fees unless a statute or
contract at issue in the dispute authorizes the award of attorneys’ fees to the
prevailing party. In such case, the arbitrator shall have the authority to make
an award of attorneys’ fees as required or permitted by the applicable statute
or contract. If there is a dispute as to whether the Executive or the Company is
the prevailing party in the arbitration, the arbitrator will decide this issue.
 

--------------------------------------------------------------------------------


The arbitrator shall issue a written award that sets forth the essential
findings of fact and conclusions of law on which the award is based. The
arbitrator shall have the authority to award any relief authorized by law in
connection with the asserted claims or disputes. The arbitrator’s award shall be
subject to correction, confirmation, or vacation, as provided by applicable law
setting forth the standard of judicial review of arbitration awards. Judgment
upon the arbitrator’s award may be entered in any court having jurisdiction
thereof.
 
(h)  No Assignment. This Agreement and all rights and obligations of the
Executive hereunder are personal to the Executive and may not be transferred or
assigned by the Executive at any time. The Company may assign its rights under
this Agreement to any entity that assumes the Company’s obligations hereunder in
connection with any sale or transfer of all or a substantial portion of the
Company’s assets to such entity.
 
(i)  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
 
[The remainder of this page intentionally left blank.]
 
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
 


/s/ Kenneth B. Arola      
 
KENNETH B. AROLA


ALIGN TECHNOLOGY, INC.




/s/ Thomas M. Prescott
By: Thomas M. Prescott
Title: President and CEO
 

--------------------------------------------------------------------------------

